June 13, 2008


Mr. David Stephenson
Clemens & Spencer, P.C.
112 E. Pecan Street, Suite 1300
San Antonio, TX 78205

Ms. Beth W. Squires
Law Office of Beth Squires
926 Chulie Drive
San Antonio, TX 78216
Ms. Kathryn A. Stephens
Clemens & Spencer, P.C.
112 East Pecan Street, Suite 1300
San Antonio, TX 78205-1517

RE:   Case Number:  06-1028
      Court of Appeals Number:  04-05-00855-CV
      Trial Court Number:  CVDV-05-281

Style:      JOHN LELAND, D.D.S.
      v.
      GEORGE C. BRANDAL AND RUTH L. BRANDAL

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Tammy Kneuper|
|   |                 |
|   |Mr. Keith E.     |
|   |Hottle           |